Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         January 23, 2018

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    JEFF MCGEE,                                                      No. 50046-9-II

                                Appellant,

          v.

    DAN GRAZIANO and JOYCE FARLEY                             UNPUBLISHED OPINION
    GRAZIANO, husband and wife, and the marital
    community composed thereof; ERIC STROH,
    an individual; and EDJ PROPERTIES, LLC, a
    Washington limited liability company.

                                Respondents.

         MELNICK, J. — This case arises from a negligence action on the basis of landowner liability

and a failure to comply with the Washington Industrial Safety and Health Act (WISHA). Jeff

McGee appeals from the trial court’s order granting summary judgment to Dan Graziano, Joyce

Farley Graziano, Eric Stroh, and EDJ Properties, LLC (EDJ).

         We conclude that McGee has not raised a genuine issue of material fact and affirm the trial

court’s summary judgment order.

                                               FACTS

         Dan Graziano, Joyce Farley Graziano, and Eric Stroh are the governors of EDJ.1 Stroh

owned rental property on Bryan Avenue in Bremerton managed by the Grazianos. McGee has

previously worked on houses for Dan Graziano.




1
    RCW 23.95.105(12)(c).
50046-9-II


       In early November 2015, McGee contracted with the Grazianos to rip up the carpet, tack

strips, and padding in the Bryan Avenue house in exchange for $300. McGee and his girlfriend

completed the work, swept the floor, and removed the carpet, tack strips, and padding from the

house. They left all the removed materials in the driveway.

       Later in November, McGee made another arrangement with the Grazianos regarding the

Bryan Avenue property. This time, McGee was to patch a crack in the ceiling, paint, and install

trim boards in the house in exchange for $2,500 and the right to live there while performing the

work. McGee and his girlfriend moved into the house around Thanksgiving and began the work.

They continued working through December. CP at 50. McGee stated in a declaration that it was

his “understanding that Defendant Farley had hired another person, George Armitage, to finish the

hardwood floors. He was supposed to clean them and sand them and prepare the floor for finishing.

Mr. Armitage was in and out of the house for several days in December.” Clerk’s Papers (CP) at

49.

       On December 21, McGee stepped on a carpet staple protruding from the floor of the living

room. The staple punctured his shower shoe and penetrated his toe. The injury developed an

infection that resulted in amputations of McGee’s foot and leg.

       On June 16, 2016, McGee filed his first amended complaint against the Grazianos, Stroh,

and EDJ, alleging that their negligence caused his injuries. He alleged that the defendants owed

him a duty “to adequately maintain and/or inspect the condition” of the premises “so as to prevent

injury to invitees” such as himself. CP at 70. He further alleged that they had a duty to warn him

of the unsafe condition and “otherwise exercise reasonable care to prevent injury” to him. CP at

70.




                                                2
50046-9-II


       On November 3, the defendants jointly moved for summary judgment. They claimed that

none of them breached any duty they owed McGee and that he had assumed the risk of any injuries

he sustained. The superior court granted their motion. McGee appeals.

                                            ANALYSIS

I.     STANDARD OF REVIEW

       We review an order for summary judgment de novo, performing the same inquiry as the

trial court. Sheikh v. Choe, 156 Wash. 2d 441, 447, 128 P.3d 574 (2006). In doing so, we draw “all

inferences in favor of the nonmoving party.” U.S. Oil & Refining Co. v. Lee & Eastes Tank Lines,

Inc, 104 Wash. App. 823, 830, 16 P.3d 1278 (2001). “Summary judgment is proper if the record

shows that no genuine issue of material fact exists and that the moving party is entitled to judgment

as a matter of law.” U.S. Oil & Refining Co., 104 Wash. App. at 830.

II.    NEGLIGENCE

       A.      LEGAL PRINCIPLES

       In an action for negligence, a plaintiff must prove four basic elements: “(1) the existence

of a duty, (2) breach of that duty, (3) resulting injury, and (4) proximate cause.” Degel v. Majestic

Mobile Manor, Inc., 129 Wash. 2d 43, 48, 914 P.2d 728 (1996). “The threshold determination of

whether a duty exists is a question of law.” Degel, 129 Wash. 2d at 48. The degree of duty a

landowner owes to persons on the land “is governed by the entrant’s common law status as an

invitee, licensee or trespasser.” Degel, 129 Wash. 2d at 49.

       “‘An invitee is either a public invitee or a business visitor.’” Thompson v. Katzer, 86 Wn.

App. 280, 284, 936 P.2d 421 (1997) (quoting McKinnon v. Wash. Fed. Sav. & Loan Ass’n, 68
Wash. 2d 644, 650, 414 P.2d 773 (1966)). A public invitee “‘is a person who is invited to enter or

remain on land as a member of the public for a purpose for which the land is held open to the



                                                 3
50046-9-II


public,’” whereas a business visitor is “‘a person who is invited to enter or remain on land for a

purpose directly or indirectly connected with business dealings with the possessor of the land.’”

Thompson, 86 Wash. App. at 284-85 (quoting McKinnon, 68 Wash. 2d at 650).

       Washington uses Restatement (Second) sections 343 and 343A to determine a landowner’s

liability to invitees. Iwai v. State, 129 Wash. 2d 84, 93, 915 P.2d 1089 (1996). Under section 343, a

landowner may be liable to an invitee if he or she:

       (a) knows or by the exercise of reasonable care would discover the condition, and
       should realize that it involves an unreasonable risk of harm to such invitees, and (b)
       should expect that they will not discover or realize the danger, or will fail to protect
       themselves against it, and (c) fails to exercise reasonable care to protect them
       against the danger.”

Iwai, 129 Wash. 2d at 93-94 (quoting Restatement (Second) of Torts § 343).

       A landlord may be liable to a tenant for any of three potential distinct theories: “the

landlord’s breach of a duty under (1) the rental agreement, (2) the common law, or (3) the RLTA.”

Martini v. Post, 178 Wash. App. 153, 167, 313 P.3d 473 (2013) (footnote omitted).

       B.      EXISTENCE OF DUTY

       McGee contends that he was a business invitee of the defendants, rather than a tenant in a

landlord-tenant relationship, or at least that there is a genuine issue of material fact as to what the

legal relationship was. As such, he argues that the defendants owed him a duty of care as the

landowners.

       In Mucsi v. Graoch Assoc. Ltd. P’ship No. 12, 144 Wash. 2d 847, 851-52, 31 P.3d 684 (2001),

the plaintiff slipped on accumulated snow and ice in a common area of a residential apartment

complex. In evaluating the complex owner’s duty to the residential tenant who slipped on the

snow and ice, the court determined that “[a] residential tenant is an invitee.” Mucsi, 144 Wash. 2d at

855. It then applied the Restatement section 343 duty to business invitees. Mucsi, 144 Wash. 2d at



                                                  4
50046-9-II


855-56. The court reasoned that landowners retain responsibility for maintaining common areas

in a safe condition. Mucsi, 144 Wash. 2d at 855.

       Lian v. Stalick, 106 Wash. App. 811, 821, 25 P.3d 467 (2001), extended Mucsi’s reasoning

to conclude that the duty a landowner owes to an invitee “applies to portions of the premises under

the control of a residential tenant.” In Lian, a tenant fell on the decrepit steps in front of her unit.
106 Wash. App. at 814. The court considered the duty landlords owe their tenants in common areas,

and concluded that, “in appropriate circumstances,” those same duties apply to “portions of the

premises under the control of a residential tenant,” such as the steps in the case. Lian, 106 Wn.

App. at 820-21.

       In Pruitt v. Savage, 128 Wash. App. 327, 328, 115 P.3d 1000 (2005), a residential tenant’s

teenage child was playing in the driveway with a neighbor when the garage door fell, hitting the

neighbor child in the head. The neighbor’s parents sued the tenants of the house, the landlords,

and the property management company. Pruitt, 128 Wash. App. at 329. The court considered

whether Restatement section 343 would impose liability upon the property manager for injuries

caused on the residential rental property. 128 Wash. App. at 330-31. The court determined that

section 343 “applies only to one who is a ‘possessor of land.’” Pruitt, 128 Wash. App. at 331.

Therefore, because the landlords could enter the property only with the permission of the tenants,

the court concluded that the tenants themselves were the “possessors” of the land and section 343

did not impose any duty on the landlords. Pruitt, 128 Wash. App. at 331. The court distinguished

situations that concerned the common area owned by the landlord. Pruitt, 128 Wash. App. at 331

n.8.

       Curtis v. Lein, 169 Wash. 2d 884, 890, 239 P.3d 1078 (2010), reaffirmed that a tenant is a

business invitee. In that case, the owners of a farm were liable under section 343 to tenants who



                                                   5
50046-9-II


were living and working on the farm2 for injuries sustained when a dock onto a pond collapsed.

Curtis, 169 Wash. 2d at 890. That case quoted Mucsi for the proposition that: “Reasonable care

requires the landowner to inspect for dangerous conditions, followed by such repair, safeguards,

or warning as may be reasonably necessary for [a tenant’s] protection under the circumstances.”

Curtis, 169 Wash. 2d at 890 (quoting Mucsi, 144 Wash. 2d at 856) (modification in original).

       The determinative issue, therefore, is not whether the defendants were McGee’s landlords,

but who was the “possessor” of the Bryan Avenue property under Restatement section 343. The

record indicates that McGee had been living at the property for several weeks at the time of the

incident. During that time, however, the defendants hired another person who was “in and out of

the house for several days,” indicating that they maintained access to the premises despite that

McGee was living there, unlike the landlord in Pruitt. CP at 49, 128 Wash. App. at 331. The

arrangement between McGee and the defendants was much more similar to the arrangement in

Curtis than that of Pruitt. Like the farm in Curtis, McGee was living and working on the premises

when he was injured. The defendants therefore owed McGee a duty of care under Restatement

section 343.

       C.      SCOPE OF DUTY AND BREACH

       McGee contends that the defendants breached their duty to him as landowners by failing

to inspect the premises before he moved in and by failing to make the premises safe while he

worked there. He claims that whether the defendants breached their duties is a question of fact

that makes this case inappropriate for summary judgment.

       A landowner may be liable to an invitee if he or she:


2
 The plaintiff in Curtis was not actually working on the farm, but lived there with her boyfriend
who worked there. 169 Wash. 2d at 888. This fact did not change her status as an invitee. Curtis,
169 Wash. 2d at 890.


                                               6
50046-9-II


       (a) knows or by the exercise of reasonable care would discover the condition, and
       should realize that it involves an unreasonable risk of harm to such invitees, and (b)
       should expect that they will not discover or realize the danger, or will fail to protect
       themselves against it, and (c) fails to exercise reasonable care to protect them
       against the danger.

Pruitt, 128 Wash. App. at 330-31 (quoting Restatement (Second) of Torts § 343).

               i.      Notice

       The knowledge requirement of the restatement “requires plaintiffs to show the landowner

had actual or constructive notice of the unsafe condition.” Stimus v. Hagstrom, 88 Wash. App. 286,

295, 944 P.2d 1076 (1997). The notice requirement “attaches only to owners once they have

become or should have become aware of a dangerous situation.” Iwai, 129 Wash. 2d at 96-97. To

prove constructive notice, “[p]laintiffs carry the burden of showing the specific unsafe condition

had ‘existed for such time as would have afforded [the defendant] sufficient opportunity, in the

exercise of ordinary care, to have made a proper inspection of the premises and to have removed

the danger.’”3 Iwai, 129 Wash. 2d at 96 (quoting Pimentel v. Roundup Co., 100 Wash. 2d 39, 44, 666
P.2d 888 (1983)).

       While the defendants would have been required to warn McGee about hazards they knew

about, McGee has not claimed that they were aware of the allegedly dangerous condition of the

property. Therefore, to prove that the defendants had to remedy or warn him of the hazard, McGee

must show that the carpet staples existed for a sufficient time such that the defendants would have

had sufficient opportunity to inspect the premises and remove them.




3
  There are two exceptions to the notice requirement when either “the unsafe condition is
reasonably foreseeable in the nature of the business or the mode of operation” or “the owner caused
the hazardous condition.” Stimus, 88 Wash. App. at 295. McGee has not alleged that either of these
exceptions apply in this case.


                                                  7
50046-9-II


       McGee alleges that it was the defendants’ duty “to inspect the premises between the time

[he] pulled up the carpet and the time he moved in to ensure that the premises were safe.” Br. of

Appellant at 10. He contends that this gave them “[s]everal weeks” to inspect the premises. Br.

of Appellant at 10.

       In this case, McGee had superior knowledge over the defendants about the carpet staples.

As the defendants’ employee responsible for removing the carpeting, McGee himself would have

been the most likely source the defendants would have relied on to apprise them of any hazardous

condition resulting from carpet staples. It was reasonable for the defendants to assume McGee

knew of any dangerous conditions on the premises that he caused. They did not have a duty to

conduct an additional inspection in the two weeks between McGee’s removal of the carpeting and

him moving into the house.

               ii.    Expertise of Plaintiff

       Landowners are generally not liable for dangerous conditions to invitees whom they hired

for the purpose of remedying the allegedly dangerous condition when the invitee has superior

knowledge of the condition.

       In Stimus, the plaintiff received injuries while repairing the defendants’ patio cover when

it collapsed while she stood on it. 88 Wash. App. at 289. The plaintiff claimed that water damage

to the house, known to the defendants, partially caused the collapse. Stimus, 88 Wash. App. at 289.

The plaintiff argued that the defendants had a duty to “warn her of the dangerous condition on the

premises and that there [was] an issue of fact as to whether or not the [defendants] had knowledge

of the defect and failed to communicate this information to her.” Stimus, 88 Wash. App. at 292. The

issue in the case was “the nature of the duty owing from the [defendants] as the possessors of the




                                                8
50046-9-II


property to [the plaintiff] and her workers as business invitees on the property for the purpose of

roofing the [defendants’] house.” Stimus, 88 Wash. App. at 294.

       Stimus concluded that “[t]he duty owed by the [defendants] to the roofers . . . must be

examined in light of the expectations and knowledge of the parties.” 88 Wash. App. at 296. It

determined that:

       [T]he roofers were in the position of having superior knowledge concerning the
       roof and the implications of the [defendants’] statements about dry rot. The duty
       owed to correct or warn concerning hidden dangers extends only to dangers which
       the contractor or his servants could not reasonably have discovered and of which
       the owner knew or should have known.

Stimus, 88 Wash. App. at 296. It held: “landowners who invite individuals with superior knowledge

onto their property to make repairs on the property should not be required to know of defects the

repairs were intended to discover and remedy or to anticipate defects within the expertise of the

experts.” Stimus, 88 Wash. App. at 296 (emphasis added).

       In the present case, McGee attempts to separate the work he did removing the carpeting

from the work he returned to the premises to perform several weeks later. He acknowledges that

he and his girlfriend removed the carpeting, but alleges that the defendants then had a duty to

inspect the premises before he moved in because “there was no reason for [him] to think that he

would need to look out for staples that may have been left behind.” Br. of Appellant at 10.

       Like the roofer in Stimus, McGee himself had superior knowledge of the potential danger

of carpet staples remaining in the floor after he removed the carpeting. The defendants in this case

did not have responsibility to anticipate defects that they reasonably would have expected McGee’s

work to remedy. In addition, McGee caused the hazardous condition by failing to remove all the




                                                 9
50046-9-II


carpet staples from the house.4 The defendants had no duty to know of and remedy a hazard caused

by McGee that was his job to remedy.

III.   WISHA

       McGee contends that the defendants owed him an additional duty of care as his employer,

the owner of the jobsite where he was working, or as general contractors. He claims that the duty

to provide him with a safe worksite arose under WISHA. He claims that the defendants breached

this duty. He did not raise this cause of action in his complaint and the argument first appears in

his response to the defendants’ summary judgment motion.

       Civil Rule 8(a) requires a complaint for relief to contain: “(1) a short and plain statement

of the claim showing that the pleader is entitled to relief and (2) a demand for judgment for the

relief to which the pleader deems the pleader is entitled.” CR 8(a). The complaint must “apprise

the defendant of the nature of the plaintiff’s claims and the legal grounds upon which the claims

rest.” Molloy v. City of Bellevue, 71 Wash. App. 382, 385, 859 P.2d 613 (1993). A party that does

not plead a cause of action or theory of recovery “cannot finesse the issue by later inserting the

theory into trial briefs and contending it was in the case all along.” Dewey v. Tacoma Sch. Dist.

No. 10, 95 Wash. App. 18, 26, 974 P.2d 847 (1999).

       McGee’s first amended complaint contains a single cause of action for negligence, but does

not mention any violation of WISHA requirements or the parties’ respective duties or failures to



4
  McGee contends that there is “no evidence to sustain [the defendants’] assertion that the staple
that [he] stepped on on December 21 was one that he removed in early November.” Br. of
Appellant at 11. However at trial, McGee would have the burden of proving that the staple was
unrelated to the carpet removal he performed in November. See Young v. Key Pharmaceuticals,
Inc., 112 Wash. 2d 216, 225, 770 P.2d 182 (1989) (holding that, once a party makes its initial burden
at the summary judgment stage, “the inquiry shifts to the party with the burden of proof at trial,
the plaintiff.”). McGee has not suggested any conceivable way that he could have stepped on an
unrelated carpet staple at the Bryan Avenue property.


                                                10
50046-9-II


comply with WISHA. Because McGee did not include WISHA in his complaint, he may not first

bring it up in response to the defendants’ motion for summary judgment. We therefore do not

consider his WISHA arguments.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for the public record in accordance with RCW

2.06.40, it is so ordered.




                                                          Melnick, J.

We concur:




        Worswick, J.




        Bjorgen, C.J.




                                              11